LIPEZ, Circuit Judge,
dissenting.
The issues in this case are difficult. The district court explored them ably in its decision. So too has the majority. In the end, however, I disagree with the majority that treating the Maine Central Institute (MCI) as a state actor on the facts of this case would require an insupportable expansion of state action doctrine. Instead, I believe that the application of the en-twinement doctrine to the facts of this case requires the conclusion that MCI and Maine School Administrative District No. 53 (MSAD No. 53) are entwined in the common enterprise of providing publicly funded education to nearly all high school students in MSAD No. 53. Furthermore, other indicia of state action present here make the actions of MCI fairly attributable to the state. For all practical purposes, MCI is the public high school of MSAD No. 53 and should be treated as such when -it disciplines a publicly funded student in a manner that arguably contravenes the due process guarantees of the Fourteenth Amendment.
I. Background
Although the majority has fairly set forth the facts here, I also wish to set forth some facts important for a full understanding of this case.
A. The Incident
Two angry outbursts from Logiodice on January 19, 2000, initiated the chain of events that led to this lawsuit. Logiodice arrived in the gymnasium at MCI with several of his classmates twenty minutes before the scheduled start of his mid-term examination in Advanced Placement English. He was drinking a soda. The proctor for the exam asked Logiodice for his drink and put it on the bleachers. According to Logiodice, “[bjecause the test had not started and ... others [were] drinking and eating,” he retrieved his drink. When the proctor again insisted on taking the drink from him, Logiodice shouted at him and refused to give him the drink. The proctor then sent for Dean of Students John Marquis, who questioned Logiodice about his reaction to the proctor. Logiod-ice responded angrily to Dean Marquis, who permitted him to take the examination but also decided to suspend him for ten days.
Dean Marquis then called Logiodice’s mother at work, and asked her to take him home. She came to meet with Marquis, who told her that Logiodice would be suspended for ten days for swearing and for refusing to comply with a teacher’s requests. According to Logiodice, he “was not present at this meeting, nor was he allowed to present his version of the event that had occurred or any mitigative factors.” However, his mother did protest the length of the suspension at this initial meeting.
*33Later that day, both of Logiodice’s parents met with Dean Marquis. Although they conceded that Logiodice acted inappropriately, they also asked Marquis to reconsider the length and scope of the suspension. Both parents pleaded with Marquis to permit Logiodice to participate in extracurricular activities during the suspension. If he were excluded from such activities, he would likely lose his lead role in the school play and his place on the wrestling team. Marquis refused these requests.
On or about January 22, Logiodice’s parents received a letter from Marquis, informing them that Logiodice could not return to school until he was enrolled in counseling and passed a “safety evaluation” certifying that he was not a threat to himself or other students. Logiodice’s parents called Marquis on January 22 and told him that it was difficult to find a therapist covered by insurance who could see Logiodice immediately. By February 1, they still had not found a counselor willing to offer such an. evaluation. Lo-giodice’s ten-day suspension would have concluded that day if he had not been required to obtain a safety evaluation. Hoping to return his son to school, Logiod-ice’s father called Principal Cummings on February 1 and asked if Logiodice could be re-admitted pending a safety evaluation. When Cummings refused, Logiod-ice’s father offered to stay with his son to ensure that no “safety situation” arose. Cummings would not relent.
Logiodiee’s parents then called Dr. Lester, a counselor covered by their insurance plan. According to Logiodice’s mother, Dr. Lester told Logiodice’s father that “you aren’t going to find anybody to give a, quote, unquote, safety evaluation. That’s not something that’s done.” Dr. Lester did agree to call Dean Marquis at MCI to find out “exactly what they’re looking for.” After speaking to Marquis, Dr. Lester told Logiodice’s mother that “he couldn’t do what they were asking for”; however, he did offer to see Logiodice. Logiodice’s parents agreed to set an appointment for Logiodice to see Dr. Lester.
Logiodice’s parents also spoke to Superintendent McCannell of MSAD No. 53, and presented their case to thé Board of MSAD No. 53. At a meeting on February 1, 2000, McCannell told Logiodice’s parents that he would try to help them. McCannell wrote a letter to Principal Cummings of MCI expressing concern that Logiodice’s indefinite suspension violated his due process rights and Maine state law since it had been imposed without a hearing.
McCannell and Cummings called Lo-giodice’s parents on February 8 (seventeen days after the suspension began) to notify them that Logiodice would be allowed to return to school if Logiodice’s counselor met with them after a second session with Logiodice. Dr. Lester agreed, and on February 11, 2000, Logiodice, his parents, Dr. Lester, McCannell, Cummings, and several MCI teachers all met. At this meeting, Dr. Lester expressed his opinion that Logiodice did not pose a threat to himself or others. According to Logiod-ice’s mother, Dr. Lester essentially told the MCI authorities át the meeting that they 'had “overreacted.” After this meeting, Logiodice was permitted to return to school on February 15, 2000.
B. The District Court’s Decision
Logiodice filed suit, alleging that his suspension violated the Due Process Clause of the Fourteenth Amendment, which prohibits the state from depriving its citizens of a property interest (here, in education) without due process of law. See Goss v. Lopez, 419 U.S. 565, 574, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975) (holding *34that “the State is constrained to recognize a student’s legitimate entitlement to a public education as a property interest which is protected by the Due Process Clause and which may not be taken. away for misconduct without adherence to the minimum procedures required by that Clause”). Recounting the events in this case, the district court observed that MCI officials suspended Logiodice without “providing [him] prior notice or offering him an opportunity to explain his behavior.” Logiodice v. Trs. of Me. Cent. Inst., 170 F.Supp.2d 16, 20 (D.Me.2001). However, the district court entered summary judgment for defendants, concluding that MCI was not a state actor and, relatedly, that there was no basis for ascribing liability to the other defendants under § 1983.
II. Entwinement
A. General Principles
An ostensibly private entity acts under color of state law “when it is ‘entwined with governmental policies’ or when government is ‘entwined in [its] management or control.’ ” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 296, 121 S.Ct. 924, 148 L.Ed.2d 807 (2001) (quoting Evans v. Newton, 382 U.S. 296, 299, 301, 86 S.Ct. 486, 15 L.Ed.2d 373 (1966)). Entwinement. doctrine identifies state action in situations where neither the government nor the private entity controls a given sphere of activity, but both are so involved.in that activity that the actions of the private actor in that sphere are “fairly attributable” to the state. Id. at 295, 121 S.Ct. 924.
Besides the entwinement test (and the related symbiotic relationship test),1 there are two main tests of state action relevant to this case: the public function test and the nexus test. Perkins v. Londonderry Basketball Club, 196 F.3d 13, 18 (1st Cir.1999) (noting that “courts conventionally have ... deemfed] a private entity to have become a state actor if (1) it assumes a traditional public function when it undertakes to perform the challenged conduct, or (2) an elaborate financial or regulatory nexus ties the challenged conduct to the State, or (3) a symbiotic relationship exists between the private entity and the State”). Public function doctrine permits a finding of state action when a “private entity [has] assumed powers ‘ “traditionally exclusively reserved to the State.” ’ ” Rockwell v. Cape Cod Hosp., 26 F.3d 254, 258 (1st Cir.1994) (quoting Rodrigues v. Furtado, 950 F.2d 805, 813 (1st Cir.1991) (quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 352, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974))). The nexus test examines “whether the government exercised coercive power or provided such significant encouragement that the eomplained-of misconduct ... must be deemed to be the conduct of the government.” Barrios-Velazquez v. Asociacion de Empleados del Estado Libre Asociado de Puerto Rico, 84 F.3d 487, 493 (1st Cir.1996). Thus, both the public function and nexus tests are primarily concerned with control: the former identifies state action where a private actor controls a function traditionally performed by the government exclusively, while the latter identifies state action where the government effectively controls a private actor. By contrast, entwinement doctrine identifies state action in situations where neither the government nor the ostensibly private *35actor controls a given sphere of activity, but both are so involved in that activity that the actions of the private actor in that sphere are “fairly attributable” to the state. Brentwood, 531 U.S. at 295, 121 S.Ct. 924.
The different focus of the entwinement test is complemented by a different style of analysis than that prevailing in the public function and nexus tests.- Application of the latter tests typically turns on relatively straightforward, concrete inquiries- — - for example, whether a private actor once performed the purportedly exclusively traditionally public function, see Rockwell, 26 F.3d at 258-59, or whether the government actually commanded the action challenged in the given suit, see Blum v. Yaretsky, 457 U.S. 991, 1004-05, 102 S.Ct. 2777, 73 L.Ed.2d 534 (1982) (holding that “costitutional standards are invoked . only when it can be said that the State is responsible for the specific conduct of which the plaintiff complains”). Entwinement analysis is more nuanced and complex, examining whether the range of contacts between the state and the ostensibly private actor amount to a critical mass of entwinement, thereby rendering the private entity’s actions “fairly attributable” to the state. See Brentwood, 531 U.S. at 295, 121 S.Ct. 924. As one commentator has observed, the entwinement test “examines the totality of - circumstances surrounding relationships of states and private entities when determining whether such relationships resulted in state action.”2
B. The Brentwood Factors
In Brentwood the Supreme Court addressed whether the Tennessee Secondary School Athletic Association (TSSAA) was a state actor in its enforcement of disciplinary rules against member schools. The TSSAA promoted and regulated athletic events among the high schools of Tennessee. The Court identified several facts indicating that the “nominally private character of the [TSSAA] is overborne by the pervasive entwinement of public institutions and public officials in its composition and workings.” Id. at 298, 121 S.Ct. 924.
First, the Court found that public schools dominated the membership of the TSSAA — 290 of its 345 voting members were public schools. Id. at 298-99, 121 S.Ct. 924. These public schools contracted with the TSSAA and played an important role in running it. Their agents (including principals and superintendents) served on the nine-member Legislative Council -that promulgated the recruiting rules challenged in the case. Id. at 299, 121 S.Ct. 924. As the Court observed, “[s]ince a pickup system of interscholastic games would not do, these public [schools] need[ed] some mechanism to produce rules and regulate competition.” Id. at 299, 121 S.Ct. 924. By assigning the TSSAA this role, “the 290 public schools of Tennessee belonging to it can sensibly be seen as exercising their ,own authority to meet their own responsibilities.” Id.
The Court also closely analyzed the financial relationship between the public schools and the TSSAA. Although the TSSAA only received 4% of its revenue from dues paid by member schools, its main source of revenue was “gate receipts at tournaments among the member schools.” Id. This arrangement permitted the TSSAA to “enjoy[] the schools’ moneymaking capacity as its own.” Id. Re*36viewing the public schools’ financial relationship with the TSSAA and their role in its leadership, the Court concluded that the Association could not be deemed a mere contractor: “Unlike mere public buyers of contract services, whose payments for services rendered do not convert the service providers into public actors, see Rendell-Baker v. Kohn, 457 U.S. 830, 839-843, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982), the schools here obtain membership in the service organization and give up sources of their own income to their collective association.” Id. at 299, 121 S.Ct. 924.
The Court found some additional indicia of entwinement at the state level: members of the state Board of Education served on the TSSAA’s board, and the state Board had designated the TSSAA as “regulator of interscholastic athletics in public schools” from 1972 to 1996. Id. at 300, 102 S.Ct. 2764. Furthermore, “the [TSSAAJ’s ministerial employees [were] treated as state employees to the extent of being eligible for membership in the state retirement system.” Id.
Brentwood thus identified a close relationship between TSSAA and the state in two categories: “bottom up” public influence over the association via the participation of its public school members in TSSAA leadership, and “top down” influence exercised by state officials entitled to serve on the TSSAA’s board. Id. at 300-01, 121 S.Ct. 924. Taken together, the numerous and significant contacts between the TSSAA and government actors within these categories led the Court to conclude that the TSSAA’s entwinement with state actors rendered it a state actor itself.
C. The MCI Factors
In my view, there is at least as much entwinement between MCI and governmental entities in Maine as there was between the TSSAA and public actors in Tennessee. Although MCI does not operate at the statewide scale of the TSSAA, its responsibility for the education of publicly funded high school students in MSAD No. 53 mirrors the TSSAA’s responsibility for the regulation of athletic events among the public schools of Tennessee. Just as Tennessee public schools “exercis[ed] their own authority to meet their own responsibilities” by delegating the regulation of interscholastic athletic events to the TSSAA, id. at 299, 121 S.Ct. 924, MSAD No. 53 has exercised its authority by delegating to MCI its responsibility for educating high school students in the district. Moreover, MCI is not just a provider of services to MSAD No. 53. It is a partner of the district in educating the district’s high school students.
MSAD No. 53 is the governmental entity responsible for educating children in Pittsfield, Burnham, and Detroit, Maine. MCI is the only high school — public or private — located within the district. MSAD No. 53 sends nearly all of its high school students to MCI at public expense. Approximately 400 of the 500 students at MCI are publicly funded by MSAD No. 53.
MCI and MSAD No. 53 have signed a series of ten-year contracts (for terms starting in 1983, 1993, and 2003) setting forth their respective roles and responsibilities in educating the high school students in MSAD No. 53. The two entities agreed that a joint committee, consisting of four members from each entity, would adjudicate any conflicts that may arise in interpreting the contract. The contract between MSAD No. 53 and MCI in effect at the time of this dispute gave MCI’s trustees “the sole right to promulgate, administer, and enforce all rules and regulations pertaining to student behavior [and] discipline,” but also obliged MCI to assume “all the legal requirements” of the school district. The precise meaning of *37this latter phrase was the crux of a disagreement between MSAD No. 53 Superintendent Terrance McCannell and Principal Cummings over MCI’s obligation to provide Logiodice a hearing before disciplining him. McCannell believed that federal and state law required MSAD No. 53, and thus MCI, to afford due process protections to publicly funded students at MCI. Cummings believed that MCI was a private school that did not have to provide suspended or expelled students with a hearing. Though they still disagree about the meaning of the contract, McCannell and Cummings worked together to devise a response to Logiodiee’s situation once the difficulty of obtaining a “safety evaluation” became apparent.
Their common involvement in Logiod-iee’s case reflected a long history of formal and informal cooperation between the leaders and staff of MSAD No. 53 and MCI. Superintendent McCannell and Principal Cummings routinely consult each other on many administrative and scholastic matters; Cummings attends the board meetings of MSAD No. 53 regularly. Their respective staffs work together each year to prepare a joint academic calendar, and MCI defers to MSAD No. 53’s decisions regarding school closure due to inclement weather. MCI staff provides attendance reports to MSAD No. 53.
Beyond these bureaucratic matters, MSAD No. 53 plays a crucial role in “transitioning” students from the indisputably public Warsaw Middle School into MCI. MSAD No. 53 requires students to meet with representatives of MCI during their eighth grade year to plan study schedules with them. Academic records flow from MSAD No. 53’s middle school directly to MCI without notice to parents that their children will be attending a private school. This administrative convenience has legal significance: federal law requires schools to maintain confidentiality of educational records and places conditions on the transfer of such records to outside agencies or schools. 20 U.S.C. § 1232g(b)(1). MCI is not treated as an outside agency or school.
Neither the state of Maine nor MSAD No. 53 treats MCI as a mere vendor, exchanging educational services for state funding. MSAD No. 53 is statutorily obliged to assist MCI with facilities maintenance and debt service. Me.Rev.Stat. Ann. tit. 20-A, § 5806(2). It pays an amount equal to ten percent of the publicly funded students’ tuition each year for this purpose.3 Id. MSAD No. 53 funds MCI’s special education program and provides extracurricular transportation for all MCI students, who frequently compete with students enrolled in public high schools. MCI derives more than half its income from MSAD No. 53 tuition. See Logiodice, 170 F.Supp.2d at 18 (observing that “[f]ifty-one percent of MCI’s income is derived from tuition payments from MSAD No. 53”). MCI’s faculty handbook states that MCI is part of a K-12 educational system.
Mirroring the “top down” entwinement found in Brentwood, 531 U.S. at 300, 121 S.Ct. 924, several Maine statutes regulate the relationship between school administrative districts and contract schools like MCI. Maine permits school administrative districts to contract with “a private school approved for tuition purposes” in order to provide education to district students. Me.Rev.Stat. Ann. tit. 20-A, § 1258(2). Moreover, Maine’s Department of Edu*38cation and State Board of Education are developing a “comprehensive, statewide system of learning results.” Id. § 6209. Public schools are “required to participate” in the system, as are “private schools] approved for tuition that enroll[ ] at least 60% publicly funded students.” Id. Thus MCI — which enrolls approximately 80% publicly funded students — must assure that its entire curriculum and career preparation program reflect state-mandated goals. Id. The statutory line-drawing that led to the school’s inclusion in that system is instructive. The state of Maine recognizes that ostensibly private schools with student bodies dominated by publicly funded students are essentially public educators, properly subject to the same rules and guidelines that govern officially public schools.
There is a close parallel between the public school membership of the TSSAA and the publicly funded student body of MCI. The association had 84% public high school members, while MCI has 80% public high school students. Of course, the students’ membership in MCI is not directly analogous to the high schools’ membership in TSSAA; they may only “join” for the years they are eligible for secondary education. However, Maine students are compelled by the state to go to school until age 17, see Me.Rev.Stat. Ann. tit. 20-A, § 5001-A(1), while Tennessee never forced its high schools to join the TSSAA. As the majority points out, MCI “is for those in the community the only regular education available for which the state will pay.” High school students in MSAD No. 53 may only avoid attending MCI at a high cost to themselves or their families: they can either violate the compulsory education law or leave their peers and community to find private education elsewhere. This dimension of the case makes MCI far more of a state actor with respect to the publicly funded students in its student body than the TSSAA was with respect to its public school members, whose participation in that organization was purely voluntary. Id. at 306, 121 S.Ct. 924 (Thomas, J., dissenting) (observing that “the TSSAA does not require that public schools constitute a set percentage of its membership, and, indeed, no public school need join the TSSAA”).
MCI is so reliant on public sources of funding and support, and MSAD No. 53 is so reliant on MCI to educate its high schoolers, that they are not merely contractors engaged in an “arm’s length” transaction. Their ten-year contracts (the maximum length permissible under state law, see Me.Rev.Stat. Ann. tit. 20-A, § 1258(2)) entwine them in the joint project of educating the publicly funded students of MSAD No. 53. The two institutions are seamlessly integrated in the joint project of providing education to publicly funded high school students in the district. Their entwinement and mutual dependence make MCI the public high school of MSAD No. 53.
Although the majority acknowledges that there are a number of “connections between the state, the school district, and MCI,” it concludes that two facts decisively demonstrate a lack of entwinement here: MCI is run by private trustees, and MSAD No. 53 did not control the disciplinary process that resulted in Logiodice’s suspension. However, similar conditions existed in Brentwood, and they did not prevent a finding of state action there.
Like those of MCI, the TSSAA’s “rules [were] enforced not by a state agency but by its own board of control.” Brentwood, 531 U.S. at 308, 121 S.Ct. 924 (Thomas, J., dissenting). If we were applying the nexus analysis here, it would be important to determine who has ultimate authority over the policies of MCI for the students in *39MSAD No. 53. See Barrios-Velazquez, 84 F.3d at 493. However, when “the facts justify a conclusion of state action under the criterion of entwinement, [that] conclusion [is] in no sense unsettled merely because other criteria of state action may not be satisfied by the same facts.” Brentwood, 531 U.S. at 302, 121 S.Ct. 924. State action has been identified under the entwinement test even where private trustees control the relevant institution. Brentwood itself was based in part on Evans v. Newton, where the Court found state action even though the trustees of a park were private citizens. See Evans, 382 U.S. at 302, 86 S.Ct. 486 (holding that “the public character of this park requires that it be treated as a public institution subject to the command of the Fourteenth Amendment, regardless of who now has title under state law”); see also Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946) (finding state action where private corporation controlled all real estate in town). The key inquiry is the level of joint involvement in a common enterprise — not whether the government ultimately controls the challenged conduct.
Although its superintendent was deeply involved in Logiodiee’s case after his suspension exceeded ten days, MSAD No. 53 did not direct MCI to discipline Logiodice. The majority holds that, because MSAD No. 53 was not involved in the “particular activity sought to be classed as state action,” Blum militates against deeming MCI a state actor. See Blum, 457 U.S. at 1004-05, 102 S.Ct. 2777. This fact — while important in a nexus case like Blum — is not dispositive under the entwinement doctrine. Therefore, the Supreme Court in Brentioood still found entwinement even though the state of Tennessee was not involved with the disciplinary action challenged there, or the promulgation of rules governing it:
[T]he State of Tennessee has never had any involvement in the particular action taken by the TSSAA in this case: the enforcement of the TSSAA’s recruiting rule prohibiting members from using “undue influence” on students or their parents or guardians “to secure or to retain a student for athletic purposes.” There is no indication that the State has ever had any interest in how schools choose to regulate recruiting.
Brentwood, 531 U.S. at 308, 121 S.Ct. 924 (Thomas, J., dissenting) (footnote and citations omitted). Tennessee’s lack of involvement did not matter there because Blum’s emphasis on the strength of the nexus between the state and the private actor with respect to the challenged conduct predated Brentwood’s articulation of the modern entwinement doctrine. See Cooper, supra, 35 Creighton L.Rev. at 985 (describing how Brentwood revived methods of analysis employed by the Supreme Court prior to Blum, when it usually “did not analyze state action claims by examining the specific conduct in question”). While relevant to the entwinement inquiry, the “specific conduct” factor emphasized in Blum is not controlling.
In sum, given all of the factors cited here, I conclude that the application of the entwinement doctrine elaborated by the Supreme Court in Brentwood requires the conclusion that MCI and MSAD No. 53 are so entwined in the common enterprise of providing publicly funded education to nearly all high school students in the district that MCI should be deemed a state actor answerable for its actions pursuant to § 1983.
III. West v. Atkins
Although I believe that the entwinement doctrine suffices to establish MCI’s status as a state actor, I find additional support for this conclusion in the finding *40of state action in West v. Atkins, 487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988), where a governmental authority delegated an important public responsibility to an ostensibly private party. I agree with the majority that education in Maine has not traditionally been a function performed exclusively by the state. Given this fact, the majority properly declines to find state action by MCI under the public function doctrine, which applies only where a private actor performs a function “traditionally exclusively reserved” to the state. Flagg Bros. v. Brooks, 436 U.S. 149, 158, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978) (internal quotation marks omitted). However, the Supreme Court has also indicated that the performance of a public function in tandem with other indicia of state action may render a private entity a state actor, even if that function is not traditionally reserved exclusively to the state. See, e.g., Edmonson v. Leesville Concrete Co., 500 U.S. 614, 621-24, 111 S.Ct. 2077, 114 L.Ed.2d 660 (1991) (supporting finding of state action with evidence that the challenged conduct involved “a traditional governmental function” without examining whether the function was traditionally the exclusive prerogative of the state). In West, the Court did not base its decision on the public function doctrine, but focused instead on the fact that the state had delegated to a private actor a duty it was affirmatively obligated to provide. The same is true here.
The Supreme Court held in West that a prison doctor was a state actor within the meaning of § 1983, even though the doctor was an independent contractor not formally employed by the state. Id. at 56-57, 108 S.Ct. 2250. In finding state action, the Court focused on the doctor’s role in offering services that the state was constitutionally obliged to provide. The ostensibly private contractor Dr. Atkins “worked as a physician at the prison hospital fully vested with state authority to fulfill essential aspects of the duty, placed on the State by the Eighth Amendment and state law, to provide essential medical care to those the State had incarcerated.” Id.
Just as Dr. Atkins contracted with the state of South Carolina to perform its non-discretionary duty to provide health care to prisoners, MCI contracted with MSAD No. 53 to perform its nondiscretionary duty to educate its high school students. As in West, “[t]he State bore an affirmative obligation to provide [education to the appellant]; the State delegated that function to [MCI]; and [MCI] voluntarily assumed that obligation by contract.” Id. at 56, 108 S.Ct. 2250.
West may seem inapposite here because prisoners enjoy a federal constitutional right to medical care, while students have no parallel federal entitlement to education. Compare Youngberg v. Romeo, 457 U.S. 307, 315, 324, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982) (recognizing prisoner’s rights to medical care, food, shelter, and clothing), with San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35-39, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973) (declining to recognize a federal constitutional right to education). However, Maine state law obliges the Maine legislature to “require[ ] the several towns to make suitable provision, at their own expense, for the support and maintenance of public schools.” Me. Const, art. VIII, pt. 1, § 1; see also Me.Rev.Stat. Ann. tit. 20-A, §§ 2, 5001-A(3). As surely as West had a right under federal law to medical services, students in Maine have a right under its constitution to an education. Moreover, in the dimension that is relevant to this case — the provision of publicly funded education — the students in the district are as dependent on MCI as West was on the state for the provision of medical services. For high school students in the district, MCI pro*41vides the only education available for which the district will pay.
Although there are precedents rejecting claims of state action by private schools, those holdings were based on facts that differ substantially from those here. MCI does not merely serve one subset of the student population. Instead, it is obligated by contract to educate all high school students in MSAD No. 53. Compare Rendell-Baker, 457 U.S. at 832, 102 S.Ct. 2764 (considering the status of a school that “specializefd] in dealing with students who have experienced difficulty completing public high schools”), and Robert S. v. Stetson Sck, Inc., 256 F.3d 159, 162-63 (3d Cir.2001) (declining to find state action by a “private, residential institution” designed to educate sex offenders and not “obligated to accept any student”). Other precedents rejecting claims that contract schools are state actors involved their teachers, not their students. See Rendell-Baker, 457 U.S. at 851, 102 S.Ct. 2764 (Marshall, J., dissenting) (noting that “the majority ... focuses on the fact that the actions at issue here are personnel decisions [and] would apparently concede that actions directly affecting the students could be treated as under color of state law, since the school is fulfilling the State’s obligations to those children”); Johnson v. Pinkerton Acad., 861 F.2d 335, 338 (1st Cir.1988) (noting that, “[i]f there were responsibilities in the present case, they would relate to students, and not to teachers”); see also Rendell-Baker v. Kohn, 641 F.2d 14, 26 (1st Cir.1981) (1982) (observing that “those students ... compelled to attend [school] under the state’s compulsory education laws, would have a stronger argument than do plaintiff[ ] [teachers] that the school’s action towards them is taken ‘under color of state law”), aff'd, 457 U.S. 830, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982). While a teacher does not depend on any one school for employment opportunities, students in a given school district (such as the high school students of MSAD No. 53) may be entirely dependent on one school for a publicly funded education. Therefore, finding state action here under West would be consistent with extant state action decisions regarding contract schools.
IV. Other Considerations
While Brentwood and West support a finding of state action, “[e]ven facts that suffice to show public action ... may be outweighed in the name of some value at odds with finding public accountability in the circumstances.” Brentwood, 531 U.S. at 303, 121 S.Ct. 924. The majority concludes that Logiodiee’s grievances were not serious enough to warrant the kind of burdens that state actor status would place on contract schools like MCI, particularly given the alternative means of redress available. I address these points.
A. Burdens on Contract Schools
When discussing the burdens imposed by state actor status, the majority recognizes the interests of contract schools in avoiding the “rigidities [and] lawsuits” that accompany state actor status. Given the increasing levels of violence plaguing schools today, I agree that we must respect the school administrators’ disciplinary prerogatives. However, we do not have to exempt a school such as MCI from all constitutional standards to advance that goal. Instead, we can respect those prerogatives within a constitutional framework.
The Supreme Court has done just that. Indeed, it “has repeatedly emphasized the need for affirming the comprehensive authority of the States and of school officials, consistent with fundamental constitutional safeguards, to prescribe and control conduct in the schools.” Tinker v. Des *42Moines Indep. Cmty. Sch. Dist, 393 U.S. 503, 507, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969). The exigencies of the educational process may trump both First Amendment rights, see Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273-74, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988) (permitting principal to censor student newspaper), and Fourth Amendment rights, see Bd. of Educ. v. Earls, — U.S.-, 122 S.Ct. 2559, 153 L.Ed.2d 735 (2002) (permitting random drug tests of students without finding of probable cause of drug abuse). Furthermore, a finding of state action here will not result in the “constitutionalization” of all contract schools. As noted, the entwinement analysis is highly fact-specific. There are unusual facts here that may not be easily replicated, including the provision of all educational services to nearly all high school students in a school district.
B. Alternative Means of Redress
Since MCI’s contract with MSAD No. 53 required MCI to assume “all the legal requirements” of the school district, the majority notes that Logiodice could sue MCI in state court as a third party beneficiary of the contract. If the more serious disciplinary action of expulsion had been imposed, Logiodice would still be a public charge of MSAD No. 53, which would be obliged to provide him with an education.
I do not believe these arguments adequately address this case or its implications. As the majority observes, the contract renders MCI “subject only to an arguable obligation to comply with regulations governing the school district.” Given the ongoing dispute between MCI and MSAD No. 53 over the meaning of the contract, its uncertain import offers uncertain relief.
Short of expulsions, there are many sanctions that can be imposed on students in an ostensibly private school that would significantly affect the educational experience of the students without implicating the legal obligation of the state to provide the students with an education. As this case illustrates, the stakes can be high for a publicly funded student in a school like MCI with discipline less dramatic than expulsion.
C. Seriousness
Given the length of a school year or the length of a high school education, seventeen days of suspension may not seem like a big deal. Whatever the complete story here, Logiodice clearly asked for some of the trouble he received with his inappropriate conduct. But therein lies the problem. Before there was any evaluation of the complete story at anything resembling a hearing, the officials at MCI decided that Logiodice could not return to school before he received a “safety evaluation” from a counselor certifying that he was not a threat to himself or other students. That requirement had the inevitable effect 'of prolonging his suspension beyond the decreed ten days and labeling Logiodice as potentially dangerous. In imposing that label, MCI imposed a serious sanction on Logiodice with potential repercussions far beyond this incident. As the Supreme Court has recognized, such “charges could seriously damage ... students’ standing with their fellow pupils and their teachers as well as interfere with later opportunities for higher education and employment.” Goss, 419 U.S. at 575, 95 S.Ct. 729. Logiodice may have to explain this disciplinary record, including the psychological “safety” evaluation, if he applies to an institution of higher education or even when he applies for jobs.
While “the length and consequent severity of a deprivation ... is not decisive of the basic right to a hearing of some kind,” they are factors “to weigh in determining *43the appropriate form of hearing.” Id. at 576, 95 S.Ct. 729 (internal quotation marks omitted). Regrettably, the important contest over the procedural protections to which Logiodice was entitled will never be joined if MCI is not deemed a state actor. In my view, for all of the reasons stated, MCI is a state actor in the education of its publicly funded students and its conduct should be reevaluated on that basis.
V. Conclusion
After determining that MCI is not a state actor, the majority also assesses the liability of MSAD No. 53 under § 1983. I will not do so here. In my view, a determination that MCI is a state actor so fundamentally changes the analysis of MSAJD No. 53’s liability under § 1983 that we should remand the case to the district court with instructions to reevaluate the liability of MSAD No. 53 in light of MCI’s status as a state actor.
On the basis of the summary judgment record presented here, I see no reason why students should enjoy constitutional protections when they attend the Warsaw Middle School, but then “shed their constitutional rights ... at the schoolhouse gate” of MCI, Tinker, 393 U.S. at 506, 89 S.Ct. 733, when that gate leads to the only publicly funded high school education for students in the district. Entwinement doctrine, West v. Atkins, 487 U.S. 42, 108 S.Ct. 2250, and the other considerations cited above, all lead to the conclusion that MCI’s actions in this case are fairly attributable to the state. Therefore, I respectfully dissent.

. Symbiotic relationship doctrine considers whether the government “has so far insinuated itself into a position of interdependence with [the private entity] that it must be recognized as a joint participant in the challenged activity.” Barrios-Velazquez v. Asociacion de Empleados del Estado Libre Asociado de Puerto Rico, 84 F.3d 487, 494 (1st Cir.1996) (internal quotation marks omitted).


. Megan M. Cooper, Casenote, Dusting Off the Old Play Book: How the Supreme Court Disregarded the Blum Trilogy, Returned to the Theories of the Past, and Found State Action Through Entwinement in Brentwood Academy v. Tennessee Secondary School Athletic Association, 35 Creighton L.Rev. 913, 985-86 (2002).


. The relevant statutes regulate the tuition that private schools are permitted to charge state entities, setting "maximum allowable tuition ... plus an insured value factor" which "may not exceed 10% of a school's legal tuition rate per student in any one year.” Me. Rev.Stat. Ann. tit. 20-A, § 5806(2).